DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/22 has been entered.
 
The amendment and Affidavit filed 12/23/21 has been considered and entered.  Claims 1-4 have been canceled.  Claims 5-16 remain in the application.

In light of the response filed 4/14/22, the 35 USC 103 rejections have been withdrawn and the IDS filed 4/14/2022 has been considered and entered.

The following Examiner’s Amendment reiterates the Examiner’s Amendment in paper filed 2/16/22 as not sure whether or not the amendment was entered into the application previously.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael McKee on 1/31/2022.

The application has been amended as follows: 

In claim 16, deleting the phrase “wherein the coating composition has a density of from about 838 kg/m3 to about 1557kg/m3;
wherein the coating composition has a surface tension of from about 0.015 N/m to about 0.05 N/m; and
wherein the coating composition has a relaxation time of from about 0.00001 to about 1 s “

Allowable Subject Matter
Claims 5-16 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art while teaching method of applying a coating composition utilizing a high transfer efficiency applicator, fails to teach the claimed physical properties of the coating composition to include, viscosity, density, surface tension, Ohnesorge number, Reynolds number, Deborah number and relation time and the claimed ranges recited.  While the physical properties are known individually, the prior art fails to teach the combination of these in the claimed ranges recited to be utilized in the applicator.  In addition to 99.9% of the droplets contacting the areas having at least 80% of the droplets be monodispersed and a particle distribution size of less than 20%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K TALBOT/Primary Examiner, Art Unit 1715